Citation Nr: 1437184	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  08-29 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a right eye cataract, to include the residuals thereof.

2.  Entitlement to service connection for the residuals of a right eye cataract.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1970 to March 1972.  He is a combat veteran.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In March 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is of record.

The contents of the claims file, including all records in the electronic (virtual) file, have been reviewed.  The record contains evidence that has not been considered by the agency of original jurisdiction (AOJ), but the Veteran formally and clearly waived AOJ consideration of that evidence during his March 2014 Board hearing.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2013).


FINDINGS OF FACT

1.  In an August 1973 rating decision, the RO denied service connection for a right eye cataract.  The Veteran was notified of his appeal rights, but the Veteran did not take any further steps to appeal that determination.

2.  Evidence received since the August 1973 rating decision with respect to a right eye cataract is new and material because it had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the August 1973 rating decision, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for the residuals of a right eye cataract.

3.  The evidence is at least evenly balanced regarding whether the Veteran's right eye cataract residuals are etiologically linked to his active service.


CONCLUSIONS OF LAW

1.  The August 1973 rating decision denying the Veteran's claim of service connection for a right eye cataract is final.  38 U.S.C. § 7266 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  The criteria for reopening the claim of service connection for a right eye cataract residuals have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for residuals of a right eye cataract have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to claimants with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  As the Board's decision is favorable to Appellant, no additional notice or development is required.

New and Material Evidence

The Veteran's claim of entitlement to service connection for a right eye cataract was first denied in a July 1972 rating decision.  He attempted to reopen the claim and, in an August 1973 rating decision, the July 1972 rating decision was confirmed and continued.  The Veteran submitted no new and material evidence within the year following the rating decision and did not initiate an appeal of the August 1973 rating decision.  Therefore, the August 1973 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

In October 2004, the Veteran filed a claim seeking to reopen his previously denied claim of entitlement to service connection for a right eye cataract.  In May 2005, the RO denied the claim on the grounds that "there is no new and material evidence of treatment during service, after service discharge, or a medical examiner's positive [nexus] opinion."  In response, the Veteran submitted, in July 2005, a statement on VA Form 21-4138 attaching as "new evidence to support claim for cataract" both private treatment records relating to his current eye condition and a lay statement regarding his 1983 cataract surgery.  In September 2005, he submitted a VA Form 21-4138 referencing military and medical evidence relating to his claim.  In addition, in February 2006 Correspondence, he set out his argument that there was an association between his service and the right eye cataract.  He attached service treatment records establishing cataract formation between June 1970 and November 1972.

A notice of disagreement consists of a document or correspondence that might be "reasonably construed" as disagreement with a rating decision.  38 C.F.R. § 20.201; see also Robinson v. Shinseki, 557 F.3d 1355, 1362 (Fed. Cir. 2009) (holding that "the veteran's efforts to raise issues on direct appeal should be liberally construed").    The RO treated the May 2005 rating decision as final and treated the July 2005 correspondence as a new request to reopen the cataract claim.  In response, the RO issued a September 2007 rating decision denying the claim to reopen.  The Board finds, however, that, "reasonably construed",  the July 2005 correspondence constitutes a notice of disagreement with the May 2005 rating decision.  Therefore, this is an appeal of the May 2005 rating decision, rather than the September 2007 rating decision, and the last final decision on the claim was in August 1973.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  See Shade, 24 Vet. App. at 119-20.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A finding of "new and material" evidence does not mean that the case will be allowed, just that the case will be reopened and new evidence considered in the context of all other evidence for a new determination of the issues.  Smith v. Derwinski, 1 Vet. App. 178, 179-80 (1991); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The claim was previously denied because, in the August 1973 rating decision, the RO determined that "[t]he SR's are silent as to any treatment for a cataract of the right eye" and that a cataract of the right eye was "not shown by the evidence of record."  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (setting forth elements of a service connection claim).

Since that denial, the Veteran has submitted, among other evidence, numerous medical records documenting the existence of a right eye cataract and an April 2014 opinion from a private optometrist indicating that his right eye cataract formed between his May 1970 pre-induction physical and his November 1972 transfer to the Army Reserve National Guard.  The optometrist further opined that the cataract was caused by "an inciting event or outside cause during that time."  The optometrist also documented that the Veteran's right eye visual acuity is impaired.

The evidence submitted by the Veteran has not been previously submitted to agency decision makers and, therefore, is "new" for purposes of a claim to reopen.  38 C.F.R. § 3.156(a).  The evidence, if considered credible as it must be for purposes of reopening, establishes current residuals of the right eye cataract and a link between the right eye cataract and his active service.  So, the new evidence relates to an unestablished fact necessary to substantiate the claim, specifically a causal nexus between the current condition and his active service.  See Shade, 24 Vet. App. at 122-23.  For these reasons, the Board finds the newly submitted evidence material.

Because the Board finds that the evidence received since the last final denial is both new and material, the requirements to reopen the claim have been met.  The Board grants the Veteran's request to reopen his claim for entitlement to service connection for a right eye cataract.

Entitlement to Service Connection

The Veteran asserts that his right eye cataract, and the current residuals thereof, was incurred in or was a result of his active duty service.  Specifically, he alleges that he was exposed to chemicals during basic training and that exposure resulted in a right eye cataract, the residuals of which currently cause visual impairments in that eye.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran's 1970 enlistment examination did not reveal any abnormalities of the Veteran's right eye and, so, he is presumed to have been sound.  38 U.S.C.A. § 1111 (West 2002).  By his November 1972 examination for enlistment in the Army Reserves National Guard, he had developed a right eye cataract.  He had surgery in the early 1980s to remove the right eye cataract.  However, as documented by his treating optometrist in an April 2014 opinion letter, he has current right eye pathology that is related to the original cataract and later treatment of that cataract.

Indeed, the medical record documents a long history of right eye problems, including treatment, surgery, and the need for visual correction; as such, the existence of a current right eye disability is not in dispute.  Likewise, the Veteran has testified regarding his exposure to chemical agents during basic training and, together with other evidence of record, the Board finds this testimony credible and persuasive regarding an in-service injury or event.  The remaining, dispositive element, then, is whether there is an etiological link between the current right eye disability and the in-service injury or event.  Shedden, 381 F.3d at 1167.

The Board finds that there is such a link.  In an April 2014 letter, the Veteran's treating optometrist specifically identified a right eye corneal scar secondary to cataract surgery; and it was opined that the right eye cataract was likely related to service.  The Board finds the optometrist's rationale, including the fact that the previously sound Veteran had a diagnosable cataract within eight months of his discharge, to be competent, credible, and persuasive.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In addition to the obvious chronological relationship, the optometrist's opinion is bolstered by a 2008 report from Prevent Blindness America that states, in part, that cataracts can "occur at any age as a result of other causes such as eye injury, exposure to toxic substances or radiation."  The Board has already found that the Veteran was exposed to toxic substances.  Thus, the record reflects a mechanism for injury and subsequent cataract formation that is, at least, plausible.

There is no medical evidence against the claim.  The only question then is whether the optometrist's opinion, together with the other evidence of record, is sufficient to establish a causal relation.  See, e.g., 38 U.S.C.A. § 5103A(d)(2) (remand for an examination is required if there is not "sufficient medical evidence for the Secretary to make a decision on the claim"); but see Mariano v. Principi, 17 Vet. App. 305, 312 (2003) ("VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant.").  The Board finds that the optometrist's April 2014 opinion, viewed in light of the other lay and medical evidence of record, provides sufficient medical evidence to decide the claim.

Accordingly, the Veteran's claim of entitlement to service connection for the residuals of a right eye cataract is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

New and material evidence having been received, the claim of service connection for a right eye cataract is reopened.

Entitlement to service connection for the residuals of a right eye cataract is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


